Citation Nr: 1816256	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-24 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a head injury, to include headaches and to include as secondary to service-connected scalp scars.

2. Entitlement to service connection for medial meniscus tear of the right knee. 

3. Entitlement to an initial compensable disability rating for fasciotomy of the right anterior lateral compartment of the right leg with scar.

4. Entitlement to an initial compensable disability rating for scalp scars.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from February 1983 to October 1986.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. This appeal was remanded to the RO for additional development in August 2017.

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in May 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for medial meniscus tear of the right knee, entitlement to an initial compensable disability rating for fasciotomy of the right anterior lateral compartment of the right leg with scar, and entitlement to an initial compensable disability rating for scalp scars are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's traumatic brain injury (TBI) was incurred during active military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI have been met. 38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the Board's August 2017 remand directives as to the issue of entitlement to service connection for residuals of a head injury have not been completed, this decision is a full grant of the benefits sought. Therefore, there is no prejudice to the Veteran.

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran was afforded an October 2017 VA medical examination and opinion. He was diagnosed with a traumatic brain injury (TBI). The examiner opined that the Veteran's TBI was at least as likely as not caused by the same in-service incident that led to the Veteran's service-connected scalp scars. 

Thus, resolving all reasonable doubt in the Veteran's favor, service connection for residuals of a TBI is warranted. 38 U.S.C.§ 5107 (b) (2012);Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) .


ORDER

Service connection for residuals of a TBI is granted.


REMAND

Unfortunately, a remand is required in this case for the remaining issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration. The remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

The AOJ has not issued the Veteran a Supplemental Statement of the Case (SSOC) for the issues on appeal as it was directed to in the Board's August 2017 remand. Therefore, the Board must remand the claims to the AOJ to correct this.

Accordingly, the case is REMANDED for the following action:

Readjudicate these claims in light of the new evidence developed since the Board's August 2017 remand. If these claims continue to be denied, send the Veteran and his representative an SSOC and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


